Citation Nr: 0925266	
Decision Date: 07/07/09    Archive Date: 07/21/09

DOCKET NO.  07-00 807	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in St. Louis, 
Missouri


THE ISSUES

1.  Entitlement to service connection for posttraumatic 
stress disorder (PTSD).  

2.  Entitlement to service connection for bilateral hearing 
loss.

3.  Entitlement to service connection for tinnitus.  


REPRESENTATION

Appellant represented by:	Veterans of Foreign Wars of 
the United States


ATTORNEY FOR THE BOARD

M. Carsten, Counsel


INTRODUCTION

The Veteran served on active duty from September 1970 to 
April 1972.  

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from an August 2005 decision by the above 
Department of Veterans Affairs (VA) Regional Office (RO), 
which denied service connection for PTSD, bilateral hearing 
loss, and tinnitus.  

In December 2006, the Veteran requested a Decision Review 
Officer (DRO) hearing.  In April 2007, he was notified that 
the requested hearing was scheduled in June 2007.  In May 
2007, the Veteran's representative submitted a statement 
indicating that the Veteran would withdraw his hearing 
request if he were scheduled for an examination.  The Veteran 
subsequently underwent a VA PTSD examination, and the Board 
considers the hearing request withdrawn.  

In April 2008, the Board received additional evidence along 
with a waiver of RO jurisdiction.


FINDINGS OF FACT

1.  Medical evidence of record shows a confirmed diagnosis of 
PTSD related to the Veteran's reported in-service stressors; 
resolving reasonable doubt in his favor, the Veteran's 
reported stressors related to his duties as a radio operator 
are considered sufficiently corroborated.  

2.  The preponderance of the evidence is against a finding 
that the Veteran's bilateral hearing loss is related to 
military service or events therein; and there is no evidence 
of bilateral hearing loss manifested to a compensable degree 
within one year following discharge from service.  

3.  The preponderance of the evidence is against a finding 
that the Veteran's tinnitus is related to military service or 
events therein.

CONCLUSIONS OF LAW

1.  Service connection for PTSD is warranted.  38 U.S.C.A. 
§ 1110 (West 2002 & Supp. 2008); 38 C.F.R. §§ 3.102, 3.303, 
3.304(f) (2008).  

2.  Service connection for bilateral hearing loss is not 
warranted.  38 U.S.C.A. § 1110 (West 2002 & Supp. 2008); 
38 C.F.R. §§ 3.303, 3.307, 3.309 (2008).  

3.  Service connection for tinnitus is not warranted.  
38 U.S.C.A. § 1110 (West 2002 & Supp. 2008); 38 C.F.R. 
§ 3.303 (2008).  


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

I.  Veterans Claims Assistance Act of 2000 (VCAA)

In light of the favorable decision to grant service 
connection for PTSD, any error in the timing or content of 
VCAA notice or assistance with regard to this issue is 
considered moot.  

Regarding the remaining issues of entitlement to service 
connection for bilateral hearing loss and tinnitus, the Board 
observes that pursuant to the VCAA, when VA receives a 
complete or substantially complete application for benefits, 
it is required to notify the claimant and his or her 
representative, if any, of any information and medical or lay 
evidence that is necessary to substantiate the claim.  38 
U.S.C.A. § 5103(a) (West 2002 & Supp. 2008); 38 C.F.R. § 
3.159(b) (2008); Quartuccio v. Principi, 16 Vet. App. 183 
(2002).  In Pelegrini v. Principi, 18 Vet. App. 112, 120-21 
(2004) (Pelegrini II), the United States Court of Appeals for 
Veterans Claims (Court) held that VA must inform the claimant 
of any information and evidence not of record (1) that is 
necessary to substantiate the claim; (2) that VA will seek to 
provide; (3) that the claimant is expected to provide; and 
(4) request that the claimant provide any evidence in his or 
her possession that pertains to the claim.  The requirement 
of requesting that the claimant provide any evidence in his 
possession that pertains to the claim was eliminated by the 
Secretary during the course of this appeal.  See 73 Fed. Reg. 
23353 (final rule eliminating fourth element notice as 
required under Pelegrini II, effective May 30, 2008).  Thus, 
any error related to this element is harmless. 

The VCAA notice requirements apply to all five elements of a 
service connection claim.  These are: (1) veteran status; (2) 
existence of a disability; (3) a connection between a 
veteran's service and the disability; (4) degree of 
disability; and (5) effective date of the disability.  
Dingess v. Nicholson, 19 Vet. App. 473 (2006).

Notice must be provided prior to an initial unfavorable 
decision by the agency of original jurisdiction (AOJ).  
Mayfield v. Nicholson, 444 F.3d 1328 (Fed. Cir. 2006); 
Pelegrini v. Principi, 18 Vet. App. 112 (2004).  However, if 
VCAA notice is provided after the initial decision, such a 
timing error can be cured by subsequent readjudication of the 
claim, as in a Statement of the Case (SOC) or Supplemental 
Statement of the Case (SSOC).  Mayfield v. Nicholson, 20 Vet. 
App. 537, 543 (2006).

By letter dated in March 2005, the RO notified the Veteran of 
the evidence necessary to support entitlement to service 
connection for hearing loss and tinnitus.  The Veteran was 
advised of the information and evidence that VA would obtain 
and of the information and evidence he was responsible for 
providing.  He was asked to submit any evidence in his 
possession that supported his claim.  

On review, the claims file does not appear to contain 
correspondence from the RO to the Veteran providing 
information regarding how VA assigns disability ratings and 
effective dates.  See Dingess, supra.  However, it appears 
that the Veteran was provided appropriate notice.  That is, 
the Veteran submitted a statement dated in March 2006 
indicating that he was responding to VA's letter regarding 
the Dingess/Hartman decision.  The appeal issues were 
readjudicated in the November 2006 SOC and the January 2008 
SSOC.  

Under VCAA, VA also has a duty to assist a veteran in the 
development of a claim.  This includes assisting with 
procuring service treatment records, relevant post-service 
records, and providing a VA examination when necessary.  
38 U.S.C.A. § 5103A (West 2002 & Supp. 2008); 38 C.F.R. 
§ 3.159 (2008).

The claims file contains the Veteran's service treatment and 
personnel records.  Private medical records identified by the 
Veteran have been obtained.  The Veteran also reported 
treatment at the VA medical center (VAMC) in Cleveland in the 
1970's.  Records were requested from this facility on several 
occasions and responses received in November 2006 and January 
2008 indicate that no records were found.  Considering the 
negative response, the Board finds that further efforts to 
obtain the records would be futile.  See 38 C.F.R. 
§ 3.159(c)(2) (2008).

The Veteran underwent a VA audiometric examination in July 
2005.  On review, it appears the examiner had access to the 
Veteran's service records and he provided a medical opinion 
regarding the etiology of bilateral hearing loss and 
tinnitus.  Such opinion was supported by sufficient rationale 
and the Board finds the examination adequate.  
 
As there is no indication that any failure on the part of VA 
to provide additional notice or assistance reasonably affects 
the outcome of this case, the Board finds that any such 
failure is harmless.  See Mayfield v. Nicholson, 19 Vet. App. 
103 (2005), rev'd on other grounds, Mayfield v. Nicholson, 
444 F.3d 1328 (Fed. Cir. 2006).

II. Analysis

In general, service connection will be granted for disability 
resulting from injury or disease incurred in or aggravated by 
active military service.  38 U.S.C.A. § 1110 (West 2002 & 
Supp. 2008); 38 C.F.R. § 3.303 (2008).  If a condition noted 
during service is not determined to be chronic, then 
generally a showing of continuity of symptomatology after 
service is required for service connection.  38 C.F.R. § 
3.303(b) (2008).  Service connection may also be granted for 
any disease diagnosed after discharge when all the evidence, 
including that pertinent to service, establishes that the 
disease was incurred in service.  38 C.F.R. § 3.303(d) 
(2008).

Establishing service connection for PTSD requires: (1) 
medical evidence diagnosing PTSD in according with 38 C.F.R. 
§ 4.125 (for VA purposes, all mental disorder diagnoses must 
conform to the Diagnostic and Statistical Manual for Mental 
Disorders (4th Ed.) (DSM-IV)); (2) credible supporting 
evidence that the claimed in-service stressor occurred; and 
(3) medical evidence of a link between current symptomatology 
and the claimed in-service stressor.  38 C.F.R. § 3.304(f) 
(2008); see Cohen v. Brown, 10 Vet. App. 128 (1997).

In order to establish direct service connection for a 
disorder, there must be (1) medical evidence of the current 
disability; (2) medical, or in certain circumstances, lay 
evidence of the in-service incurrence of a disease or injury; 
and (3) medical evidence of a nexus between the claimed in-
service disease or injury and the current disability.  See 
Gutierrez v. Principi 19 Vet. App. 1, 5 (2004) (citing 
Hickson v. West, 12 Vet. App. 247, 253 (1999)).

Service connection will also be presumed for certain chronic 
diseases, including sensorineural hearing loss, if manifest 
to a compensable degree within one year after discharge from 
service.  38 U.S.C.A. § 1112 (West 2002 & Supp. 2008); 38 
C.F.R. §§ 3.307, 3.309 (2008).

In determining whether service connection is warranted for a 
disability, VA is responsible for determining whether the 
evidence supports the claim or is in relative equipoise, with 
the appellant prevailing in either event, or whether a 
preponderance of the evidence is against the claim, in which 
case the claim is denied. See 38 U.S.C.A. § 5107(b) (West 
2002 & Supp. 2008); 38 C.F.R. § 3.102 (2008); Gilbert v. 
Derwinski, 1 Vet. App. 49 (1990).

Service connection for PTSD

In his original claim received in March 2005, the Veteran 
reported that he was a Delta 26 radio teletype operator and 
that the Delta facility was a small six foot enclosure and he 
spent 12 hour or longer duty shifts in there.  He reported 
sleep, anger, anxiety and other problems since discharge.  In 
an April 2005 stressor statement, the Veteran reported that 
he worked in a very tight or small space and that he could 
not stand or lie down.  He indicated he was not allowed to 
leave unless he had a coded message to take to the decoding 
room.  In an undated statement received with his notice of 
disagreement, the Veteran described his duties as a radio 
operator.  He stated that while in Germany, he was assigned 
to man a metal box that sat in the back of a deuce and a half 
and they worked in shifts to take top secret messages.  He 
indicated that he and another individual manned the box 15 to 
18 hours a day from October or November until he left in 
March 1972.  He indicated that the metal box was in a fenced 
area and it was extremely hot.  There was no air conditioning 
and he could barely move inside the box.  Various medical 
records document the Veteran's reports of carrying secret 
messages to a building a few blocks away and his fear of 
being attacked.  He also reported a fire in the receiving 
area that he had to put out with a fire extinguisher.  

With regard to the validity of the averred stressor, the 
evidence necessary to establish that the claimed stressor 
actually occurred varies depending on whether it can be 
determined that the veteran "engaged in combat with the 
enemy."  When a veteran is found to have engaged in combat 
with the enemy and the claimed stressor is related to that 
combat, in the absence of clear and convincing evidence to 
the contrary, and provided that the claimed stressor is 
consistent with the circumstances, conditions, or hardships 
of the veteran's service, a veteran's lay testimony alone may 
establish the occurrence of the claimed in-service stressor.  
38 U.S.C.A. § 1154(b) (West 2002 & Supp. 2008); 38 C.F.R. §§ 
3.304(d), (f) (2008).

VA's General Counsel has defined the ordinary meaning of the 
phrase "engaged in combat with the enemy" to mean that the 
veteran must have personally participated in a fight or 
encounter with a military foe or hostile unit or 
instrumentality. See VAOPGCPREC 12-99 (Oct. 18, 1999).

The Veteran does not contend that he participated in combat 
and review of service personnel records does not show that he 
received any awards or decorations conclusively indicating 
such.  

If the claimant did not engage in combat with the enemy, or 
the claimed stressors are not related to combat, then the 
claimant's testimony alone is not sufficient to establish the 
occurrence of the claimed stressors, and his testimony must 
be corroborated by credible supporting evidence.  See Cohen, 
supra.  Service department records must support, and not 
contradict, the claimant's testimony regarding non-combat 
stressors.  Doran v. Brown, 6 Vet. App. 283 (1994).

Service personnel records show the Veteran was stationed in 
Germany from March 1971 to March 1972 and was assigned to an 
engineer brigade as a communications center specialist and 
radio teletype operator.  The Veteran submitted pictures and 
diagrams illustrating the radio set and how it is mounted on 
the back of a truck.  The Board acknowledges that the 
evidence of record does not specifically verify the events as 
reported by the Veteran.  That is, we do not have records 
definitively stating that he worked in an enclosed area, that 
he carried secret messages, or that he had to extinguish a 
fire that broke out in the radio room.  Notwithstanding, the 
Veteran is competent to report his duties in service as a 
radio operator and the Board has no reason to doubt his 
credibility in this regard.  The Veteran's reports appear 
consistent with his duties and resolving reasonable doubt in 
his favor, the reported stressors are considered sufficiently 
corroborated.  

Service treatment records are negative for any complaints of 
or treatment for PTSD.  On examination for separation in 
February 1972, the Veteran's psychiatric system was reported 
as normal on clinical evaluation.  

Treatment summary from Dr. P.S.M. dated in March 2005 
indicates the Veteran sought medically necessary treatment by 
initiating contact with a therapist in April 2004.  It was 
noted that the Veteran suffered from trauma-related 
conditions related to emotional and physical abuse as a child 
and a period of time in the service performing military 
functions in environments producing post-traumatic stress 
effects.  Diagnoses included PTSD and generalized anxiety 
disorder.  

An April 2005 statement from the Veteran's primary care 
physician, Dr. H.D., indicates that it was brought to his 
attention that the Veteran has been in counseling for PTSD.  
In looking back over his life, the Veteran noted a number of 
problems contributing to anxiety and depression including his 
military service.  Dr. H.D. indicated his belief that the 
Veteran's military service in the early 1970's was a 
contributing factor to PTSD and concluded that the Veteran 
had PTSD brought on by his military service.  

Statement from Dr. P.S.M. dated in November 2005 discussed 
the Veteran's reported history as a radio operator in the 
service and that following discharge, he noticed that he did 
not sleep well and described feeling afraid, anxious, 
distressed, distracted and angry.  Over the years, the 
symptoms progressed.  The examiner noted that the criteria 
for PTSD were met and that the nexus and rationale for the 
service incident and current diagnosis of PTSD could best be 
evidenced though the emergency of symptomatology immediately 
following the Veteran's discharge.  She further stated that 
the link could also be established by the Veteran's phobic 
avoidance of situations or activities that resemble the 
original trauma of prolonged exposure which have created 
interference in the Veteran's interpersonal relationships, 
impaired affect modulation, dissociative symptoms, panic, 
feelings of ineffectiveness, anger issues, despair, and 
social withdrawal.  

VA psychiatric note indicates the Veteran was evaluated in 
April 2007.  The physician noted that the Veteran served as a 
radio teletype operator during the Cold War.  The Veteran 
reported stressors related to his duties.  Following a 70 
minute evaluation, diagnosis was chronic PTSD related to 
military service.  

The Veteran underwent a VA examination in July 2007.  The 
claims file was available for review.  The examiner discussed 
in detail the Veteran's pre-military history, military 
history, and post-military psychosocial adjustment.  The 
Veteran again reported stressors related to his duties as a 
radio teletype operator.  The examiner concluded that the 
Veteran met the DSM-IV criteria for a diagnosis of chronic 
PTSD related to his military service in Germany.  

Statement from Dr. P.S.M. dated in March 2008 further 
discusses the criteria for PTSD, to include the Veteran's 
reported stressor of working in the radio rig, and indicates 
that "[d]ue to the severity, duration and proximity of [the 
Veteran's] exposure to this particular service environment, 
[he] has endured an adult lifetime of post-traumatic 
distress, along with feelings of intense fear, helplessness, 
and horror, as evidenced thru the objective history of his 
military duty."

On review, the medical evidence of record shows a confirmed 
diagnosis of PTSD related to the Veteran's service in Germany 
as a radio operator.  As discussed above, the Veteran's 
reported stressors related to such service are considered 
sufficiently corroborated.  With regard to the adequacy of 
his stressors, the Board notes that it is not in a position 
to make a medical judgment regarding such.  See Colvin v. 
Derwinski, 1 Vet. App. 171, 174 (1991).  Considering the 
foregoing, service connection for PTSD is warranted.  See 
38 C.F.R. § 3.304 (2008).  

Service connection for bilateral hearing loss and tinnitus

For VA purposes, impaired hearing will be considered to be a 
disability when the auditory threshold in any of the 
frequencies 500, 1000, 2000, 3000, 4000 Hertz is 40 decibels 
or greater; or when the auditory thresholds for at least 
three of the frequencies 500, 1000, 2000, 3000, or 4000 Hertz 
are 26 decibels or greater; or when speech recognition scores 
using the Maryland CNC Test are less than 94 percent.  
38 C.F.R. § 3.385 (2008).  

38 C.F.R. § 3.385 does not preclude service connection for a 
current hearing disability where hearing was within normal 
limits on audiometric testing at separation from service.  
Hensley v. Brown, 5 Vet. App. 155, 159 (1993).  When 
audiometric test results at the veteran's separation from 
service do not meet the regulatory requirements for 
establishing a "disability" at that time, the veteran may 
nevertheless establish service connection for a current 
hearing disability by submitting competent evidence that the 
current disability is causally related to service. Id. at 
160.  The Court cited with approval a medical text, which 
states that the threshold for normal hearing is zero decibels 
to 20 decibels and higher threshold levels indicate some 
degree of hearing loss.  Id. at 157.

In his March 2005 claim, the Veteran requested service 
connection for hearing loss in both ears, indicating that his 
disability began in 1999.  He reported in-service exposure to 
loud machines as a radio teletype operator.  It does not 
appear that he claimed service connection for tinnitus; 
however, this issue was included in the March 2005 VCAA 
letter and was subsequently adjudicated.  In an April 2005 
statement, the Veteran reported he has hearing loss due to 
being on the rifle range at various times without hearing 
protection and that he worked as a radio teletype operator 
and that this noise contributed to hearing loss.  

Service treatment records show that on examination for 
enlistment in July 1970, pure tone thresholds, in decibels, 
were as follows:




HERTZ



500
1000
2000
3000
4000
RIGHT
10
5
5
X
5
LEFT
25
5
10
X
5

Service treatment records are negative for any complaints of 
or treatment related to hearing loss or tinnitus and on 
examination for separation in February 1972, pure tone 
thresholds, in decibels, were as follows:




HERTZ



500
1000
2000
3000
4000
RIGHT
15
5
5
X
10
LEFT
15
5
0
X
15

In support of his claim, the Veteran submitted a private 
audiogram dated in November 2005, which showed normal hearing 
250-2000 Hz, sloping to a moderate sensorineural hearing loss 
right ear; and normal hearing 250 to 1000 Hz sloping to mild 
then steeply sloping to a moderately severe sensorineural 
hearing loss on the left.  The Veteran reported a history of 
a gradual hearing loss in the left ear and tinnitus for many 
years.  A positive history of military noise exposure was 
also documented.  

The Veteran underwent a VA audiometric examination in July 
2005.  He reported an in-service history of machine noise in 
small rooms while working with a Delta 26 rig.  He also 
reported noise exposure from the firing range.  He denied 
post-military occupational and recreational noise exposure.  
The Veteran reported that he started noticing tinnitus when 
he was in his twenties and he also reported noticing it after 
shooting on the firing range.  On examination, pure tone 
thresholds, in decibels, were as follows:  




HERTZ



500
1000
2000
3000
4000
RIGHT
10
10
15
30
40
LEFT
10
10
25
65
65

Speech recognition scores were 96 percent in the right ear 
and 100 percent in the left ear.  

The examiner summarized the audiological results and 
indicated that they showed an asymmetrical hearing loss with 
the right ear showing a mild to moderate high frequency 
sensorineural hearing loss that begins at 3000 Hz and the 
left ear showing a sharply sloping moderately-severe to 
moderate high frequency sensorineural hearing loss also 
beginning at 3000 Hz.  

Regarding etiology, the examiner discussed the Veteran's 
military duties and his service treatment records.  
Specifically, he noted that normal audiometric thresholds 
were documented at enlistment and separation and there was no 
shift or decrease in hearing ability between enlistment and 
separation.  Further, there was no documentation of tinnitus 
in the service medical record or at separation.  Considering 
the audiometric thresholds were normal at separation, that 
there was no documentation of hearing loss or shift in 
hearing, and no documentation of tinnitus, the examiner 
indicated that it was not as likely as not that hearing loss 
and tinnitus occurred during or as a result of military 
service.  

On review, the evidence does not show that the Veteran had a 
bilateral hearing loss disability for VA purposes during 
active military service.  See 38 C.F.R. § 3.385 (2008).  
There is also no evidence of a hearing loss disability 
manifested to a compensable degree within one year following 
separation from service.  See 38 C.F.R. §§ 3.307, 3.309 
(2008).  

Evidence shows that the Veteran currently meets VA's criteria 
for a bilateral hearing loss disability.  See 38 C.F.R. 
§ 3.385 (2008).  Notwithstanding, a grant of service 
connection requires that such disability be related to active 
military service or events therein.  

Even assuming, without conceding, that the Veteran suffered 
in-service acoustic trauma, the record does not contain 
medical evidence relating current hearing loss disability to 
active military service or events therein.  As discussed, the 
VA examiner provided a negative opinion regarding the 
relationship between the Veteran's current hearing loss 
disability and military service and the record does not 
contain competent evidence to the contrary.  

Regarding service connection for tinnitus, the Board 
acknowledges the Veteran's reports that tinnitus began during 
his twenties and following shooting on the firing range.  The 
Veteran is competent to report ringing in his ears.  See 
Charles v. Principi, 16 Vet. App. 370, 374-75 (2002) 
(appellant competent to testify regarding symptoms capable of 
lay observation).  On review, however, the Veteran's 
statements regarding in-service onset and continuity are not 
supported by the overall evidence of record.  That is, there 
were no complaints of tinnitus during service and at 
separation, the Veteran reported that he was in "good 
health".  The probative value of the Veteran's statements is 
also lessened by the fact that he did not claim tinnitus on 
his original application for service connection.  The record 
does not contain competent evidence relating the Veteran's 
currently diagnosed tinnitus to active military service or 
events therein.  

The Board acknowledges the Veteran's contentions that his 
hearing loss and tinnitus are related to in-service noise 
exposure, but notes that the Veteran is not competent to 
provide a medical etiology opinion.  See Espiritu v. 
Derwinski, 2 Vet. App. 492, 494- 95 (1992).  

The preponderance of the evidence is against the claims of 
service connection for bilateral hearing loss and tinnitus 
and the doctrine of reasonable doubt is not for application.  
See 38 C.F.R. § 3.102 (2008).  


ORDER

Service connection for PTSD is granted.

Service connection for bilateral hearing loss is denied.

Service connection for tinnitus is denied.  



____________________________________________
DAVID L. WIGHT
Acting Veterans Law Judge, Board of Veterans' Appeals




 Department of Veterans Affairs


